Citation Nr: 0739871	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  03-25 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected right breast reduction.  

2.  Entitlement to an initial compensable rating for service-
connected left breast reduction.  

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for a cervical spine 
disorder.  

5.  Entitlement to service connection for a thoracic spine 
disorder.

6.  Entitlement to service connection for a right hip 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to June 
1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claims for 
service connection for disorders of the right hip and lumbar, 
cervical and thoracic spine, and granted service connection 
for left and right breast reduction with a noncompensable 
evaluation effective June 30, 1999.  

In November 2003, the veteran testified before a Decision 
Review Officer (DRO) at the RO.  A transcript of that hearing 
is of record.

In a January 2007 statement, the veteran indicated that she 
wished to file a claim for entitlement to special monthly 
compensation (SMC).  As review of the claims folder does not 
reveal that the RO has addressed this issue, it is REFERRED 
for appropriate action.  

The Board notes that service connection for several 
orthopedic disabilities, including a left shoulder 
disability, was denied in the October 2000 rating decision.  
The veteran submitted a notice of disagreement (NOD) in June 
2001 in which she mentions that she disagreed with the 
determination involving her joint pain.  The RO should 
contact the veteran and ask that she clarify whether she 
intended to file a notice of disagreement with respect to the 
left shoulder disorder.  See 38 C.F.R. § 19.26(b).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the veteran's claims at this time would be 
premature.  The veteran submitted a VA Form 9 in August 2003 
and requested a hearing at the local VA office before a 
member of the Board.  Attached to the VA Form 9 was a form 
titled "Appeal Hearing Options," on which the veteran 
indicated her desire to appear before a Decision Review 
Officer (DRO).  The DRO hearing was conducted in November 
2003.  However, in October 2007 the veteran's representative 
indicated that the veteran wanted to appear at a hearing 
before the Board.  Therefore, to ensure full compliance with 
due process requirements, a remand is required to schedule 
the veteran for a Board hearing.  



Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge, in 
accordance with applicable law.  A copy 
of the notice scheduling the hearing 
should be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

